DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim set filed 10 DECEMBER 2019 have been considered.
Current pending claims are claims 1-14.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 December 2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 6-8, 10 and 14 are objected to because of the informalities below.  
Claim 1 recites “a bonding material is immobilized in the channel and served as a reaction area” and claims 10 and 14 recite similarly. Consider rephrasing the claims to instead recite  “a bonding material is immobilized in a reaction area of the channel” as one way to improve clarity. 
Claim 6 is a method claim limiting a  device provided in a base claim. Consider rephrasing the claim to instead recite “[t]he detection method according to claim 1 wherein in the step (a) the detection device further comprises a driving module, wherein the driving module is connected with the elastic layer to provide a force to move the elastic layer upwardly or downwardly, so that the sample is transferred in the channel” as one way to improve clarity. 
Claim 7 is a method claim limiting a device provided in a base claim. Consider rephrasing the claim to instead recite “[t]he detection method according to claim 6 wherein in the step (a) the driving module comprises a pressing element and an actuator, wherein the actuator drives the pressing element to provide the force to the elastic layer” as one way to improve clarity. The examiner 
Claim 8 is a method claim limiting a device provided in a base claim. Consider rephrasing the claim to instead recite “[t]he detection method according to claim 1 wherein in the step (a) the detection device further comprises an optical sensing module and wherein the optical sensing module is located at two opposite sides of the bonding material so as to measure the optical signal from the reaction area” as one way to improve clarity. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder, also called a nonce term or a non-structural term having no specific structural meaning, for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for”, e.g., “means for” or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” or “step” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” or “step” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” or “step” are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” or “step” are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes at least one limitation that do not use the word “means” but are nonetheless interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the “driving module” in claims 6, 10 and 14 and the “optical sensing module” in claims 8 and 12.
Because the claim limitations are being interpreted under 35 U.S.C. 112(f), the limitation is interpreted to cover the corresponding structure described in the specification performing the claimed function, and equivalents thereof, which corresponding structures are described the instant specification in [0033] for the “driving module” to include a “pressing element” and an “actuator” and in [0039] for the “optical sensing module” to include a “light source” and an “optical detector”.
If applicant does not intend to have the limitation interpreted under 35 U.S.C. 112(f) applicant may: 
 (1) amend the claim limitation to preclude the limitation from being interpreted under 35 U.S.C. 112(f), e.g., by reciting sufficient structure to perform the claimed function); or
(2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to preclude the limitation from being interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5  recites the limitation “in the step (e), the step (c) and the step (d) are repeatedly performed for many times” and the limitation “the possibility of combining the detection material of the sample with the bonding material in the reaction area is increased”. Claim 5 depends directly on claim 1. However, because claim 1 recites “(e) repeatedly performing steps (c) and (d) for at least one time” and because claim 1 recites “a portion of the detection material is combined with the bonding material”, it is unclear how the limitations limit the claim. Specifically, it is unclear how a possibility of combining the material being increased in a reaction area limits claims 5 because it is unclear whether the possibility is meant as a capacity or ability which results in  a combination of the material, which otherwise would not occur, or whether the possibility is an extension of a condition already occurrent resulting in an increase of material combined e.g. as a percentage of combined versus uncombined material (the definition of “raise the possibility”: to make (something) possible, see Merriam-Webster.com Dictionary, Merriam-Webster). What is the limiting boundary? That is, under what conditions does combining of the materials occur versus under what condition does the combining not occur?  How many repetition of steps are required to cross the boundary? For purposes of compact prosecution, the limitation is interpreted to require performing step (c) and (d) more than one time. 
Claims 7 and 11 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 7 and 11 recite “the driving module comprises a pressing element and an actuator”. Claim 7 depends on claim 6 and claim 11 depend on claim 10.  Claim 7 does not further limit claim 6 and claim 11 does not further limit claim 10 because the “driving module” recited in claims 6 and 10 invokes §112 (f) of USC 35 and is thereby interpreted by the examiner to include the corresponding structure - i.e. the pressing element and the actuator – as recited in the specification (vide supra §112(f) claim interpretation).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heller et al (US Publication 2015/0247845). 
Regarding claim 1, Heller et al teaches a detection method for enhancing detection signal intensity, the detection method comprising steps of: 
(a) providing a detection device (referred to as a test plate in [0263] and illustrated in Figures 2 and 3), wherein the detection device (i.e. the test plate which is a microfluidic device, see [0263]) comprises a channel (which corresponds to a channel 11, see [0264]); 
an inlet port (referred to as an inlet 13 in [0264] and illustrated in Figures 2 and 3) in communication with a first end of the channel (11) (see Figures 1 and 3), wherein a sample containing a detection material is loaded into the inlet port (13), see [0267], which recites “a liquid sample arranged in the inlet will be sucked into the channel to a desired position”); 
an air chamber (referred to as a common sink 14 in [0267] in communication with a second end of the channel (11)(see Figure 2), and comprising an elastic layer (referred to as a flexible wall section 15 in [0267]); 
a bonding material (referred to as a temporarily immobilized fluorophores in [0272])  immobilized in the channel (i.e. channel 11 of Figure 2 which corresponds to the channel 21 of Figure 2) and served as a reaction area (see [0272]); 
(b) loading a sample into the inlet port (13)(see [0286] and [0294], wherein the sample contains a detection material (referred to as target component 51 in [0279]); 
(c) moving the elastic layer (i.e. flexible wall section 15) upwardly to transfer the sample in a direction toward the second end of the channel (21), so that a portion of the detection material is combined with the bonding material (see [0279], Figures 7a-c and [0267], which recites “[b]y pressing the flexible wall section 15 it will be moved and air will be pressed out of the channels 11 where after the flexible wall section 15 will return to its initial position and a liquid sample arranged in the inlet will be sucked into the channel to a desired position”); 
(d) moving the elastic layer downwardly to transfer the sample in a direction toward the first end of the channel (see [0279], Figures 7a-c and [0267], which recites “[b]y further manipulating the flexible wall section the liquid sample can be drawn further into the channels 11 or it can be pulsated in the channels”), so that another portion of the detection material is combined with the bonding (see [0276] and [0277], which recites “fluorophores captures by the immobilized magnetic particles”); 
(e) repeatedly performing the step (c) and the step (d) for at least one time (see [0267], which recites “further manipulating the flexible wall section the liquid sample can be drawn further into the channels 11 or it can be pulsated in the channels”); 
(f) moving the elastic layer downwardly to remove the sample from the reaction area (see [0276], which recites “the flexible wall section 15 can be manipulated to collect the sample in the sink”); and 
(g) measuring an optical signal from the reaction area (see [0271], which recites “a read out section 26 for the channels 21, where the channels comprise a transparent window” and [0277], which recites “the read signals are transmitted to the computer 34 for processing to quantitative and/or qualitative determination of target compound(s)”).
Regarding claim 2, Heller et al teaches the detection method according to claim 1, wherein before the step (b), the detection method further comprises a step of moving the elastic layer downwardly (see [0267], which recites “[b]y pressing the flexible wall section 15 it will be moved and air will be pressed out of the channels 11 where after the flexible wall section 15 will return to its initial position and a liquid sample arranged in the inlet will be sucked into the channel to a desired position. By further manipulating the flexible wall section the liquid sample can be drawn further into the channels 11 or it can be pulsated in the channels”).
Regarding claim 3, Heller et al teaches the detection method according to claim 1, wherein while the sample is transferred in the direction toward the second end of the channel in the step (c), the sample is transferred through and removed from the reaction area (see [0276], which recites “the liquid sample is pulsated in zone 1 to dissolve or resuspend the immobilized elements 17 in zone 1. Thereafter the liquid sample is drawn further into the channels 21 to zone 2 for dissolving or resuspending the immobilized elements 17 in zone 2. After a preselected incubation time the liquid sample is drawn fully into the sinks 24”, also see Figure 4). 
Regarding claim 4, Heller et al teaches the detection method according to claim 1, wherein while the sample is transferred in the direction toward the first end of the channel in the step (d), the sample is transferred through and removed from the reaction area (see [0276], which recites “the liquid sample is pulsated in zone 1 to dissolve or resuspend the immobilized elements 17 in zone 1. Thereafter the liquid sample is drawn further into the channels 21 to zone 2 for dissolving or resuspending the immobilized elements 17 in zone 2. After a preselected incubation time the liquid sample is drawn fully into the sinks 24”, also see Figure 4). 
Regarding claim 9, Heller et al teaches the detection method according to claim 1, wherein the bonding material (i.e. temporally immobilized fluorophores) is immobilized on a carrier (referred to as temporally immobilized magnetic particles in [0272]), and the carrier (i.e. the temporally immobilized magnetic particles) is fixed on an inner wall of the channel (21), wherein the carrier (i.e. the temporally immobilized magnetic particles) is separated from the inlet port (21) and the air chamber (24) (see [0272]). 
Regarding claim 13, Heller et al teaches the detection device according to claim 10, wherein the bonding material (i.e. temporally immobilized fluorophores) is immobilized on a carrier (referred to as temporally immobilized magnetic particles in [0272]), and the carrier (i.e. the temporally immobilized magnetic particles) is fixed on an inner wall of the channel (21), wherein the carrier (i.e. the temporally immobilized magnetic particles) is separated from the inlet port (21) and the air chamber (24) (see [0272]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Kuo et al (US Publication 2003/0233827).
Regarding claim 5, Heller et al teaches the detection method according to claim 1 wherein in the step (e), the step (c) and the step (d) are repeatedly performed for many times, and the sample is transferred through the reaction area in a reciprocating manner, so that the possibility of combining the detection material of the sample with the bonding material in the reaction area is increased (vide supra §112 (b) indefiniteness rejection). Though Heller teaches a sample being transferred to an area of channel (21) (see [0101], which recites “the liquid sample is fed into the flow channel of the micro fluidic device by being sucked into the flow channel, the suction is provided by an actuator” and [0103], which recites “the method comprises […] pulsating the liquid sample in the flow channel. Such pulsation can for example be provided using an actuator. After a certain pre-selected reaction time the magnetic particles are at least temporally immobilized adjacent to the transparent window using a magnet”) , Heller does not explicitly teach that the transferring step is performed in a reciprocating manner. 
In the analogous art of providing a partially closed microfluidic system and microfluidic driving method, Kuo et al teaches a driving module comprises a pressing element (referred to as a pressing part in [0033], which recites “[w]hen using the actuator to drive the deformable chamber, the diameter of the pressing part on the actuator has to be smaller than the internal diameter of the deform able chamber. If both diameters are roughly the same, then the driving effect may not be as good because of the strength of the thin film […]an actuator with a pressing part of 6 mm in diameter for a deformable chamber with a size of 10 mm […] is easier to control the reciprocating motion of the micro fluid using this kind of ratio in sizes) and an actuator, wherein the actuator drives the pressing element (i.e. pressing part) to provide the force (i.e. pressure) to the elastic layer (i.e. thin film of the deformable chamber, see abstract which recites “thin film is elastic and deformable”)  (see [0049], which recites “[t]he elasticity of the thin film helps in achieving the reciprocating motion of micro fluid” and [0032], which recites “FIGS. 3A through 3C show how the invention deforms the deformable chamber 16 to make the micro fluid to make reciprocal motion inside the micro fluid chip 10. The micro fluid on the microfluidic chip 10 flows from the second microfluidic element 14 to the first microfluidic element 12. After the reaction is completed, the micro fluid is sent back to the second micro fluid element 14 […]. This completes the need for reciprocating micro fluid flow on the chip”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving module comprising the actuator and the pressing element thereof of Kuo for the benefit of easily controlling the motion of a microfluid using a ration in sizes  (see [0033]) and thereby “satisfy the needs for short-distance, reciprocal and different displacements (see [0043]).  In addition, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reciprocating motion of a fluid in a channel because the supreme court has ruled “[t]he use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious”.  KSR International Co. v. Teleflex Inc., 550 398 (2007) (see MPEP § 2143, B).
Regarding claims 6-7, Heller teaches the detection method according to claim 1. 
While Heller teaches an actuator configured to deform an elastic layer by imposing a force thereon (see motor driven actuator in [0165]) connected with the elastic layer (i.e. the flexible wall section) to provide a force to move the elastic layer  upwardly or downwardly (see [0165], which recites “the actuator is arranged to move the flexible wall section”), so that the sample is transferred in the channel and the sample is transferred in the channel (wherein the channel is configured to receive a sample, see [0267], which recites “[b]y pressing the flexible wall section 15 it will be moved and air will be pressed out of the channels 11 where after the flexible wall section 15 will return to its initial position and a liquid sample arranged in the inlet will be sucked into the channel to a desired position. By further manipulating the flexible wall section the liquid sample can be drawn further into the channels 11 or it can be pulsated in the channels”), Heller does not explicitly teach a detection method wherein a driving module comprises a pressing element and an actuator, wherein the actuator drives the pressing element to provide the force to the elastic layer.
In the analogous art of providing a partially closed microfluidic system and microfluidic driving method, Kuo et al teaches a driving module comprises a pressing element (referred to as a pressing part in [0033], which recites “[w]hen using the actuator to drive the deformable chamber, the diameter of the pressing part on the actuator has to be smaller than the internal diameter of the deform able chamber. If both diameters are roughly the same, then the driving effect may not be as good because of the strength of the thin film”) and an actuator, wherein the actuator drives the pressing element (i.e. pressing part) to provide the force (i.e. pressure) to the elastic layer (i.e. thin film of the deformable chamber, see abstract which recites “thin film is elastic and deformable”) (see [0009], which recites “[t]he microfluidic movement on the chip is made possible by having the actuator impose a pressure on the thin film. When the actuator is functioning, the volume of the deformable chamber changes, generating a positive pressure to push the micro fluid. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the driving module comprising the actuator of Heller with the driving module comprising the actuator and the pressing element thereof of Kuo because the simple substitution of one known driving module for another is likely to be obvious when predictable results are achieved.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) (see MPEP § 2143, B). 
Regarding claims 10 -11, Heller et al (US Publication 2015/0247854) teaches a detection device (referred to as a test plate in [0263] and illustrated in Figures 2 and 3) for enhancing detection signal intensity, the detection device (i.e. the test plate which is a microfluidic device, see [0263]) comprising: 
a channel (which corresponds to a channel 11, see [0264]); 
an inlet port (referred to as an inlet 13 in [0264] and illustrated in Figures 2 and 3) in communication with a first end of the channel (11) (see Figures 1 and 3), wherein a sample containing a detection material is loaded into the inlet port (13) (though the inlet 13 is configured to receive a sample containing a detection material, see [0267], which recites “a liquid sample arranged in the inlet will be sucked into the channel to a desired position”, method steps recited in an apparatus claim are given no patentable weight in apparatus claims when the limitations is not limiting of claimed structures which is the case in this instance, in addition, the examiner notes the broadest reasonable interpretation of the claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) wherein the sample is the material worked upon, i.e. loaded into an inlet port, in addition, the Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim.  Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.  In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05g); 
an air chamber (referred to as a common sink 14 in [0267] in communication with a second end of the channel (11)(see Figure 2), and comprising an elastic layer (referred to as a flexible wall section 15 in [0267]); 
a bonding material (referred to as a temporarily immobilized fluorophores in [0272])  immobilized in the channel (i.e. channel 11 of Figure 2 which corresponds to the channel 21 of Figure 2) and served as a reaction area (see [0272]).
In addition, Heller teaches an actuator (referred to as a motor driven actuator in [0165]) connected with an elastic layer (i.e. the flexible wall section) to provide a force to move the elastic layer  upwardly or downwardly (see [0165], which recites “the actuator is arranged to move the flexible wall section”), so that the sample is transferred in the channel and the sample is transferred through the reaction area in a reciprocating manner (though the channel is configured to receive a sample, see [0267], which recites “[b]y pressing the flexible wall section 15 it will be moved and air will be pressed out of the channels 11 where after the flexible wall section 15 will return to its initial position and a liquid sample arranged in the inlet will be sucked into the channel to a desired position. By further manipulating the flexible wall section the liquid sample can be drawn further into the channels 11 or it can be pulsated in the channels”, method steps, e.g. the sample is transferred or transferring a sample, are not given patentable weight in apparatus claim because the Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim.  Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987), the Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.  In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05 g). 
Heller does not explicitly teach a detection device wherein a driving module comprises a pressing element and an actuator, wherein the actuator drives the pressing element to provide the force to the elastic layer 
In the analogous art of providing a partially closed microfluidic system and microfluidic driving method, Kuo et al teaches a driving module (vide supra §112(f) claim interpretation) comprising a pressing element (referred to as a pressing part in [0033], which recites “[w]hen using the actuator to drive the deformable chamber, the diameter of the pressing part on the actuator has to be smaller than the internal diameter of the deform able chamber. If both diameters are roughly the Same, then the driving effect may not be as good because of the strength of the thin film”) and an actuator, wherein the actuator drives the pressing element (i.e. pressing part) to provide the force (i.e. pressure) to the elastic layer (i.e. thin film of the deformable chamber, see abstract which recites “thin film is elastic and deformable”)  (see [0009], which recites “[t]he microfluidic movement on the chip is made possible by having the actuator impose a pressure on the thin film. When the actuator is functioning, the volume of the deformable chamber changes, generating a positive pressure to push the micro fluid. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the driving module comprising the actuator of Heller with the driving module comprising the actuator and the pressing element thereof of Kuo because the simple substitution of one known driving module for another is likely to be obvious when predictable results are achieved.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) (see MPEP § 2143, B).
Regarding claim 14, Heller et al teaches a detection cartridge (see [0286] and Figure 5) for enhancing detection signal intensity. 
a channel (21, see [0270]); 
an inlet port (23, see [0270]) in communication with a first end of the channel (21, see Figure 4), wherein a sample containing a detection material is loaded into the inlet port (though the channel is configured to receive a sample through an inlet port, see [0267], which recites “[b]y pressing the flexible wall section 15 it will be moved and air will be pressed out of the channels 11 where after the flexible wall section 15 will return to its initial position and a liquid sample arranged in the inlet will be sucked into the channel to a desired position. By further manipulating the flexible wall section the liquid sample can be drawn further into the channels 11 or it can be pulsated in the channels”, method steps, e.g. the sample is transferred or transferring a sample, are not given patentable weight in apparatus claims because the Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim.  Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.  In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05 g); 
an air chamber (referred to as a sink 24 in [0270]) in communication with a second end of the channel (21, see Figure 4) and comprising an elastic layer (referred to as a flexible wall section 15 in [0267]); and 
a bonding material (referred to as a  fluorophores in [0281] immobilized in the channel (21) and served as a reaction area (see [0272]), wherein the elastic layer (i.e. flexible wall 15) is connected with an actuator  (i.e. motor driven actuator), and the actuator (i.e. motor driven actuator) provides a force to deform the elastic layer along two opposite directions in a reciprocating manner (see [0165], which recites “the actuator is arranged to move the flexible wall section”), so that a space within the air chamber (i.e. sink 24) is subjected to a change (see [0175]), wherein in response to the change of the space within the air chamber, the sample is transferred to the first end of the channel and to the second end of the channel alternately and the sample is transferred through the reaction area in a reciprocating manner (though the Heller reference teaches the sample being transferred through a reaction area, from the first of channel 21 to the second end of channel 21, method steps, e.g. the sample is transferred or transferring a sample, are not given patentable weight in apparatus claims because the Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim.  Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.  In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05 g).
Though Heller teaches  the detection cartridge being connected with an actuator (referred to as a motor driven actuator in [0165]), Heller does not explicitly teach the detection cartridge being connected with a driving module (vide supra 112(f) claim interpretation). 
In the analogous art of providing a partially closed microfluidic system and microfluidic driving method, Kuo et al teaches a driving module comprising a pressing element (referred to as a pressing part in [0033], which recites “[w]hen using the actuator to drive the deformable chamber, the diameter of the pressing part on the actuator has to be smaller than the internal diameter of the deform able chamber. If both diameters are roughly the Same, then the driving effect may not be as good because of the strength of the thin film”) and an actuator, wherein the actuator drives the pressing element (i.e. pressing part) to provide the force (i.e. pressure) to the elastic layer (i.e. thin film of the deformable chamber, see abstract which recites “thin film is elastic and deformable”)  (see [0009], which recites “[t]he microfluidic movement on the chip is made possible by having the actuator impose a pressure on the thin film. When the actuator is functioning, the volume of the deformable chamber changes, generating a positive pressure to push the micro fluid. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the driving module comprising the actuator of Heller with the driving module comprising the actuator and the pressing element thereof of Kuo because the simple substitution of one known driving module for another is likely to be obvious when predictable results are achieved.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) (see MPEP § 2143, B).
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Chen (US Publication 2016/0223396). 
Regarding claim 8, Heller et al teaches the detection method according to claim 1. 
Heller does not explicitly teach a detection method performed using a detection device further comprises an optical sensing module wherein the optical sensing module is located at two opposite sides of the bonding material so as to measure the optical signal from the reaction area.
Heller teaches a “micro fluidic device comprising at least one flow channel with a transparent window for optical analysis”, “optical analysis for quantitative or qualitative determination of a target component in the sample”, see [0228], an emitter (38) ”arranged to emit the electromagnetic beam via one or more emitting optical fibers comprising output ends arranged immediately adjacent to the transparent window” and a receiver (39) “arranged to receive the signal from the fluorophores via one or more receiver optical fibers comprising input ends arranged immediately adjacent to the transparent window”, see [0116]) (vide supra §112(f) claim interpretation).
Therefore, while Heller teaches detection device wherein the detection device further comprises an optical sensing module (which includes an electromagnetic emitter and an electromagnetic signal receiver) so as to measure an optical signal from an area for carrying out reactions, Heller does not explicitly disclose the location of said optical sensing module, namely,  located at two opposite sides of the bonding material so as to measure an optical signal from the reaction area.
In the analogous art of providing a device for detecting a specific region of a medium, Chen teaches in [0018] a light-emitting module and a light sensing module located on two opposite sides of the translucent medium. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the optical sensing module comprising the emitter and receiver of Heller with the optical sensing module comprising a light emitting module and a light sensing module of Chen in the configuration disclosed by Chen because the simple substitution of one known optical sensing module for another is likely to be obvious when predictable results are achieved.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) (see MPEP § 2143, B).
Regarding claim 12,  Heller et al teaches the detection device according to claim 10. Heller teaches a “micro fluidic device comprising at least one flow channel with a transparent window for optical analysis”, “optical analysis for quantitative or qualitative determination of a target component in the sample” see [0228], an emitter (38) ”arranged to emit the electromagnetic beam via one or more emitting optical fibers comprising output ends arranged immediately adjacent to the transparent window” and a receiver (39) “arranged to receive the signal from the fluorophores via one or more receiver optical fibers comprising input ends arranged immediately adjacent to the transparent window”, see [0116]).
While Heller teaches detection device wherein the detection device further comprises an optical sensing module, Heller does not explicitly disclose said optical sensing module located at two opposite sides of the bonding material so as to measure an optical signal from the reaction area.
In the analogous art of providing a device for detecting a specific region of a medium, Chen teaches in [0018] a light-emitting module and a light sensing module located on two opposite sides of the translucent medium. (the instant specification recites in [0039] “the optical sensing module 26 includes a light source 261 and an optical detector 262, which are located in an upper side and a lower side of the channel 21”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the optical sensing module comprising the emitter and receiver of Heller with the optical sensing module comprising a light emitting module and a light sensing module of Chen in the configuration disclosed by Chen because the simple substitution of one known optical sensing module for another is likely to be obvious when predictable results are achieved.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) (see MPEP § 2143, B). 

Conclusion
The prior art made of record, not relied upon, and considered pertinent to applicant's disclosure: International Publication Bau et al (WO 2017/133741) detection device (referred to in page 31, line 13 as a "microfluidic cartridge")  wherein the detection device comprises: a channel (21 ); an inlet port (24) in communication with a first end of the channel (21 ), wherein a sample containing a detection material is loaded into the inlet port (see pages 32, lines 3-9 and page 27 lines 1-6), wherein the sample containing a detection material (referred to as a target); an air chamber (23) in communication with a second end of the channel (23),and comprising an elastic layer (27); a bonding material immobilized (referred to in page 13, line 1 as a "capture probes") in the channel and served as a reaction area; and a driving module (5) connected with the elastic layer (27) to provide a force to move the elastic layer (227) upwardly or downwardly, so that the sample is transferred in the channel and the sample is transferred through the reaction area in a reciprocating manner.
Ono et al (US Publication 2010/0159612) teaches a sensor chip has: a light transmitting outer package, a plurality of reaction chambers disposed inside the outer package; a plurality of first induction paths that are connected to the reaction chambers and introduce a sample liquid into the reaction chambers; a first induction path where the induction paths merge; an introducing portion that is connected to the induction path and introduces the sample liquid; second induction paths that are connected to the reaction chambers respectively; a second induction path where the induction paths merge, and a cavity portion constituting a suction portion that is connected to the induction path and sucks the sample liquid. The total lengths of the first induction paths that are connected to different reaction chambers are different from each other, and different types of test reagents are held in the plurality of reaction chambers respectively (see abstract). In addition, Ono et al in [0094] teaches “the sample liquid is contacted with the exposed introducing portion 13 (S03). In the state of the sample liquid contacting the introducing portion 13, the pressing portion 70 is moved up and down, thereby the volume of the cavity portion 25 is increased, and suction is performed”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/Examiner, Art Unit 1797 





/CHRISTINE T MUI/Primary Examiner, Art Unit 1797